          Case 1:21-cv-00662-JLS Document 18 Filed 05/27/21 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MEDAILLE COLLEGE,

                      Plaintiff,                             REPLY AFFIDAVIT OF
                                                             JOHN G. SCHMIDT JR.
v.

PVS CHEMICALS, INC. and                                      Civil Action No.:
PVS CHEMICAL SOLUTIONS, INC.,                                1:21-cv-662-JLS

                      Defendants.


STATE OF NEW YORK )
                  ) ss.:
COUNTY OF ERIE

              John G. Schmidt Jr., Esq., being duly sworn, deposes and says:

              1.      I am an attorney admitted in New York, and a partner with Phillips

Lytle LLP, counsel for Plaintiff Medallic College ("Medaille").

              2.      I am familiar with the facts below based on my representation of

Medaille, and submit this affidavit to address a couple of points raised in the May 26, 2021

Declaration submitted by counsel to Defendants ("PVS").

              3.      As the Court knows, Medaille moved for an expedited hearing

yesterday. PVS does not appear to oppose this motion. Dkt. 15 ¶ 2 (Grable Dec.).

              4.     Instead, PVS opposes what it ncorrectly characterizes as Medaille's

motion for "an indefinite TRO . . . ." Id.

              5.     That characterization ignores the primary intent of Medaille's Motion

for an Expedited Hearing —to address the effect of removal on the May 18, 2021 Temporary

Restraining Order ("TRO") under Fed. R. Civ. P. 65(b)(2).


                                             1
          Case 1:21-cv-00662-JLS Document 18 Filed 05/27/21 Page 2 of 3



              6.     As a result of the removal, absent an extension for good cause pending

a briefing schedule, argument, any necessary hearing, and this Court's disposition of

Medaille's Motion for a Preliminary Injunction and related relief (Dkt. 12, Exs. 7, 8), the

TRO would expire on June 7, 2021.

              7.     PVS's proposal for a June 7, 2021 argument date on the Motion for

Preliminary Injunction ignores this.

              8.     At the same time, PVS is ignoring the TRO, and the post-TRO cease

and desist demands of not only Medaille, but the New York State Department of

Environmental Conservation ("DEC"). These demands were prompted by PVS's ongoing

excessive sulfur dioxide ("SO2") emissions beyond the limits of its Title V permit, and the

TRO. Dkt. 12 (Schmidt aff.), ¶¶ 13, 15, Exs. H, at 3, I, J, K, L, M (the demands, the DEC

data showing the excessive emissions, and the TRO).

              9.     So "bottom line" —PVS wants the TRO it is ignoring to expire.

              10.    It is difficult to imagine a more compelling reason for an extension

pending this Court's determination of the Preliminary Injunction motion.

              11.    PVS's excessive, ongoing emissions are not merely academic. They

caused New York State Department of Health ("NYSDOH") to require Medaille to

suspend activities at its Sports Complex. Dkt. 12, Ex. 6 (Macur. aff.) Ex. A (NYSDOH

May 15 letter to Medaille).

              12.    The TRO was designed to remedy this injustice and irreparable harm.

And it would be a remedy, if PVS was complying with the TRO.

              13.    While it ignores the TRO, PVS argues that it is entitled to an

undertaking or security for the TRO.


                                              2
          Case 1:21-cv-00662-JLS Document 18 Filed 05/27/21 Page 3 of 3



                14.   This ignores that, even if this Court somehow determines that the

TRO was erroneously granted, PVS is not entitled to an undertaking because PVS is not

complying with the TRO. To PVS, it is as if the TRO never existed.

                15.   Moreover, even if PVS were in compliance with the TRO, an

undertaking is unwarranted when all that is really necessary is for PVS to comply with its

Title V Permit, and resolve its nuisance and other tortious conduct. This would allow

Medallic to reopen. An undertaking is unnecessary for being required to do the right thing.

                16.   The current mechanism to hold PVS accountable — the TRO, while

apparently inadequate to bring about lawful behavior, should be maintained until the

determination of the pending Preliminary Injunction motion, as requested in Medaille's

Motion for an Expedited Hearing. Dkt. 12.




                                                            John G. Schmidt Jr.


Sworn to before me this
27th day of May, 2021.


                                                   LAURA A. KRYTA
                                                   No. 01KR6288575
Notary Public                               Notary Public. State of New York
                                                Qualified in Erie County
                                           My Commission Expires 09/09/20 A- t




                                              3
